Citation Nr: 1745772	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  07-37 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis prior to November 20, 2015.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to February 1974.

This matter was initially before the Board of Veterans' Appeals (Board) on appeal from August and October 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania that granted service connection and assigned initial ratings for PTSD, effective from October 12, 2005.  

This matter was previously before the Board in May 2013 at which time the Board denied the Veteran's claim for a rating in excess of 50 percent for PTSD and remanded the TDIU claim, noting that claim was raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the May 2013 remand, the Board instructed the RO/AMC to fully develop the TDIU claim, to include referral to the Under Secretary for Benefits or the Director of Compensation and Pension Service for extraschedular consideration.

Following the Board's remand the RO/AMC developed the TDIU claim, which included obtaining Social Security Administration (SSA) records, statements by the Veteran, and updated VA treatment records.  During the course of the appeal, service connection was granted and a 100 percent rating assigned for coronary artery disease, effective May 19, 2015.  See May 2015 and November 2015 rating decisions.  In an April 2016 rating decision, the RO increased the rating for PTSD to 100 percent, effective November 20, 2015.  Thus, the Veteran's combined rating is 50 percent from October 12, 2005, and 100 percent from May 19, 2015.  

The TDIU claim is part of the claim for increased rating for PTSD and has been pending since October 2005.  Following the April 2016 rating decision that increased the rating for PTSD to 100 percent, the focus of the TDIU claim shifted to entitlement prior to November 20, 2015.  

Entitlement to TDIU prior to November 20, 2015, was denied in a June 2017 rating decision.  Evidence identified in that decision included PTSD examinations from March 2007, June 2011, and November 2015, the Veteran's lay statements, and Social Security Administration (SSA) and VA medical records from April 2007 to May 2017.  The determination was that the Veteran was unemployable due to voluntary removal from the workforce (retirement) and non-service connected back injuries.

However, while that decision addressed the June 2011 VA examiner's statement that the Veteran was retired and not actively seeking employment, it ignored the same examiner's finding that the Veteran's PTSD would make it difficult to obtain any future substantially gainful employment if the Veteran sought such work.  This was specifically identified by the Board in the May 2013 remand as a basis for further development of the TDIU claim.  The rating decision also failed to address the Veteran's statement that he sought part-time work shortly after retirement as a driver but was forced to give it up due to flashbacks related to Vietnam that he experienced.  This statement further corresponds with the June 2011 VA examiner's remarks regarding the Veteran's limited ability to drive due to his PTSD symptoms.  Furthermore, the Veteran's TDIU claim was never forwarded to the Director of Compensation and Pension Services for extraschedular consideration.  

The record includes evidence that the Veteran's service-connected PTSD prevented him from obtaining substantially gainful employment prior to the November 20, 2015 disability rating increase to 100 percent.  On a VA Form 21-8940 Application for TDIU completed by the Veteran in July 2013, he cited PTSD as the disability affecting his ability to work and said he last worked full time in April 2004.  The June 2011 VA examiner's opinion that if the Veteran sought work again it would be difficult to obtain due to his PTSD symptomatology.

The Board acknowledges that the Veteran's VA treatment records prior to November 20, 2015 do not specifically indicate that the Veteran's PTSD renders him unemployable.  However, this appears to be due to the lack of any substantive VA treatment the Veteran sought regarding his PTSD prior to November 2015 and the fact that he was already retired.  The Board also acknowledges that the SSA determination in favor of disability was based on non-service-connected back injuries and that the SSA found the Veteran eligible for sedentary work despite his PTSD.  However, SSA determinations are not binding and separate and apart from those of the VA.  Furthermore, the evidence contained in the SSA records includes two psychological reports from September 2007 and October 2006 characterizing the Veteran as "incapable of [tolerating] even low stress" work and evidence that the Veteran was forced to give up a post-retirement part time job as a driver due to his impairments.  Thus, there is further evidence that the Veteran's PTSD rendered him unemployable prior to November 20, 2015.  

Despite the Board's prior remand instruction, the claim was not submitted to the VA's Director of Compensation Service for extraschedular consideration and is remanded for extraschedular consideration for the period prior to November 20, 2015.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim of entitlement to TDIU to the Compensation Service Director for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b) for the period prior to November 20, 2015.

2.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




